DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1,3,7, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11-12, 14-15 and 19-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lesniak et al. US PG Pub(US 20200034651 A1).
Regarding Claim 1, Lesniak teaches a cell image evaluation device comprising: a processor([0032], The image analysis software is a computer program product tangibly embodied on a computer-readable storage medium in server 13 and comprises computer readable and executable program instructions that when executed by a processor on server 13) configured to:
evaluate a state of a cell included in a captured image obtained by capturing an inside of a container that contains the cell based on the captured image ([0031] FIG. 1 shows a system 10 for analyzing digital images that uses pixel-oriented analysis to identify blurred areas in digital images of tissue slices stained using biomarkers so that object-oriented analysis can be performed only on the unblurred areas in order to obtain a more accurate prognostic cancer score. System 10 is used to analyze images of tissue slices stained using various biomarkers, such as tissue stained with hematoxylin or with a dye attached to a protein-specific antibody using immunohistochemistry (IHC), such as a Ki-67 antibody stain. The examiner interprets that since the tissue slices are being stained it would be inherent that the image of the cell is captured from the inside of a container and the images of the cell being used are being evaluated to determine cancer scoring).
and determine whether or not the captured image deteriorates(¶[0006], a pixel classifier is trained by analyzing the pixel values of each pixel of the learning region and the pixel values of a corresponding pixel in the copied learning region. The pixel classifier is trained to correctly classify each pixel as belonging either to the learning tile or to the copied learning tile. Each pixel of the digital image is classified as most likely resembling either the learning tile or the copied learning tile using the pixel classifier. The digital image is then segmented into blurred areas and unblurred areas based on the classifying of each pixel as belonging either to the learning tile or to the copied learning tile. The blurred areas and the unblurred areas of the digital image are identified on a graphical user interface. The examiner interprets that the prior art is using a classifier to determine if the captured image is deteriorated and what region the deterioration corresponds to.)
wherein the processor is further configured to change an evaluation method for evaluating the state of the cell included in the captured image according to a determination result of the deterioration of the captured image, so as to evaluate the state of the cell included in the captured image by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and evaluate the state of the cell included in the captured image by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate (¶[0070] In step 35, system 10 segments image objects in only the areas of digital image 36 that have not been identified as being blurred. System 10 performs object-oriented image analysis on the unblurred areas of digital image 36 in order to obtain a prognostic cancer score for the stained tissue. In one application of method 24, the results of automated scoring of the Ki-67 test are improved by preventing the count of Ki-67 positive and negative nuclei from being performed on blurred areas of the image of stained tissue. The Ki-67 test counts the number of cancer cells whose nuclei have been stained using the Ki-67 marker compared to the overall number of cancer cells. However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. Consequently, the accuracy of the Ki-67 score is improved when blurred regions are excluded from the scoring region. The examiner interprets that the evaluation method of the prior art is changing based on the determination of whether the image is blurred or not blurred. If the image is blurred then the blurred parts of the image will not be evaluated in order to determine cancer score for the state of the cell. If the image is not blurred then those regions are used to determine the cancer score for the state of the cell.).
Regarding Claim 3, Lesniak teaches the cell image evaluation device according to claim 1, wherein the processor is further configured to evaluate the captured image by using a feature value indicating the state of the cell included in the captured image in a case where it is determined that the captured image does not deteriorate, and evaluate the captured image by using an image feature value in a case where it is determined that the captured image deteriorates (¶[0070] In step 35, system 10 segments image objects in only the areas of digital image 36 that have not been identified as being blurred. System 10 performs object-oriented image analysis on the unblurred areas of digital image 36 in order to obtain a prognostic cancer score for the stained tissue. In one application of method 24, the results of automated scoring of the Ki-67 test are improved by preventing the count of Ki-67 positive and negative nuclei from being performed on blurred areas of the image of stained tissue. The Ki-67 test counts the number of cancer cells whose nuclei have been stained using the Ki-67 marker compared to the overall number of cancer cells. However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. Consequently, the accuracy of the Ki-67 score is improved when blurred regions are excluded from the scoring region. The examiner interprets the prior art is evaluating the nucleus of the cell region in order to determine the cancer score for the image. In a case where the image is blurred the Ki-67 positive and negative nuclei is not counted in order to determine the cancer score but in the case where the image isn’t blurred then the Ki-67 positive and negative nuclei are counted to determine the cancer score for the image.)
Regarding Claim 5, Lesniak teaches the cell image evaluation device according to claim 3, wherein the feature value indicating the state of the cell includes at least one of a feature value of a state of each cell, a feature value of nucleolus included in the cell, a feature value of white streaks, a feature value of nucleus included in the cell, or a nucleocytoplasmic ratio of the cell (¶[0070],  In one application of method 24, the results of automated scoring of the Ki-67 test are improved by preventing the count of Ki-67 positive and negative nuclei from being performed on blurred areas of the image of stained tissue. The Ki-67 test counts the number of cancer cells whose nuclei have been stained using the Ki-67 marker compared to the overall number of cancer cells. However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. The examiner interprets that the feature values in the prior art relate the nucleus of the cell and the nuclei of the cell is used to determine the cancer score for the image).
Regarding Claim 7, Lesniak teaches the cell image evaluation device according to claim 1, wherein the processor is further configured to determine whether or not the captured image is blurred (¶[0006], a pixel classifier is trained by analyzing the pixel values of each pixel of the learning region and the pixel values of a corresponding pixel in the copied learning region. The pixel classifier is trained to correctly classify each pixel as belonging either to the learning tile or to the copied learning tile. Each pixel of the digital image is classified as most likely resembling either the learning tile or the copied learning tile using the pixel classifier. The digital image is then segmented into blurred areas and unblurred areas based on the classifying of each pixel as belonging either to the learning tile or to the copied learning tile. The blurred areas and the unblurred areas of the digital image are identified on a graphical user interface. The examiner interprets that the prior art relies on a classifier in order to determine whether the image is blurred or not blurred based on the pixel values of the image.)
Regarding Claim 9, Lesniak teaches the cell image evaluation device according to claim 3, wherein the processor is further configured to determine whether or not the captured image is blurred (¶[0006], a pixel classifier is trained by analyzing the pixel values of each pixel of the learning region and the pixel values of a corresponding pixel in the copied learning region. The pixel classifier is trained to correctly classify each pixel as belonging either to the learning tile or to the copied learning tile. Each pixel of the digital image is classified as most likely resembling either the learning tile or the copied learning tile using the pixel classifier. The digital image is then segmented into blurred areas and unblurred areas based on the classifying of each pixel as belonging either to the learning tile or to the copied learning tile. The blurred areas and the unblurred areas of the digital image are identified on a graphical user interface. The examiner interprets that the prior art relies on a classifier in order to determine whether the image is blurred or not blurred based on the pixel values of the image.)
Regarding Claim 11, Lesniak teaches the cell image evaluation device according to claim 7, wherein the processor is further configured to perform as a blur discriminator that determines whether or not the captured image is blurred, and the blur discriminator is generated by machine learning((¶[0006], a pixel classifier is trained by analyzing the pixel values of each pixel of the learning region and the pixel values of a corresponding pixel in the copied learning region. The pixel classifier is trained to correctly classify each pixel as belonging either to the learning tile or to the copied learning tile. Each pixel of the digital image is classified as most likely resembling either the learning tile or the copied learning tile using the pixel classifier. The digital image is then segmented into blurred areas and unblurred areas based on the classifying of each pixel as belonging either to the learning tile or to the copied learning tile. The blurred areas and the unblurred areas of the digital image are identified on a graphical user interface. The examiner interprets that the pixel classifier is equivalent to the blur discriminator since the pixel classifier is determining whether the image is blurred or not blurred and it is being generated by a machine learning algorithm since it is being trained by a machine learning model to recognize blurred areas.) 
Regarding Claim 12, Lesniak teaches the cell image evaluation device according to claim 11, wherein the blur discriminator determines whether or not the captured image is blurred based on at least one of a dispersion of luminance, a contrast, or a set of a minimum value and a maximum value of the captured image(¶[0070], However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. Consequently, the accuracy of the Ki-67 score is improved when blurred regions are excluded from the scoring region. The examiner interprets that the prior art is determining if an image is blurred based on low color contrast in that image.)
Regarding Claim 14, Lesniak teaches the cell image evaluation device according to claim 1, wherein the processor is further configured to determine whether or not the captured image is an image deteriorated by fluctuation of a light amount of illumination light(¶[0064] Areas of digital image 36 that contain pixels in the blurred pixel class may be blurred for various reasons. For example, in order to acquire a high resolution digital image of a tissue slice, the tissue is typically scanned in multiple strips or stripes in order to cover all of the tissue. If the focal length is not optimally adjusted on a scanning pass, then an entire scanning stripe may be out of focus and blurred. Local areas may also be blurred if the areas of tissue are lifted from the glass slide so that the focal length is shorter than for the remainder of the tissue. Microdroplets are another possible cause of blurred areas on a digital image of stained tissue. If the stained tissue is scanned while small areas of moisture are present on the tissue surface, the light used to acquire the digital image may be refracted differently by the moisture and may create small blurred areas. There are also other causes of blurring other than scanning stripes, raised areas and microdroplets. The examiner interprets that the areas of blurred pixels may be caused by a fluctuation of light amount of illumination light within the digital image.)
Regarding Claim 15, Lesniak teaches the cell image evaluation device according to claim 14, wherein the processor is further configured to perform as a light amount fluctuation deterioration discriminator([0063] In step 32, system 10 classifies each pixel of digital image 36 as most likely resembling either the learning region or the copied learning region using the pixel classifier trained in step 31. The examiner interprets the pixel classifier is used to determine deterioration in an image.) that determines whether or not the captured image is the image deteriorated by the fluctuation of the light amount of illumination light((¶[0064] Areas of digital image 36 that contain pixels in the blurred pixel class may be blurred for various reasons. For example, in order to acquire a high resolution digital image of a tissue slice, the tissue is typically scanned in multiple strips or stripes in order to cover all of the tissue. If the focal length is not optimally adjusted on a scanning pass, then an entire scanning stripe may be out of focus and blurred. Local areas may also be blurred if the areas of tissue are lifted from the glass slide so that the focal length is shorter than for the remainder of the tissue. Microdroplets are another possible cause of blurred areas on a digital image of stained tissue. If the stained tissue is scanned while small areas of moisture are present on the tissue surface, the light used to acquire the digital image may be refracted differently by the moisture and may create small blurred areas. There are also other causes of blurring other than scanning stripes, raised areas and microdroplets. The examiner interprets that the areas of blurred pixels may be caused by a fluctuation of light amount of illumination light within the digital image and the pixel classifier is trained to determine blurred areas within the image.)
and the light amount fluctuation deterioration discriminator is generated by machine learning(¶[0054] In step 31, a pixel classifier is trained on learning tile 40 and on blurred, copied learning tile 44 to classify each pixel as belonging either to the learning region or to the copied learning region. The pixel classifier is a binary classifier that is trained using supervised learning because system 10 knows that each pixel of learning tile 40 belongs to an unblurred class of pixels and that each pixel of the blurred, copied learning tile 44 belongs to a blurred class of pixels. Various kinds of pixel classifiers can be used, such as a random forest classifier, a convolutional neuronal network, a decision tree classifier, a support vector machine classifier or a Bayes classifier. The examiner interprets the pixel classifier is being trained using a machine learning algorithm).
Regarding Claim 19, Lesniak teaches a cell image evaluation method of the cell image evaluation device according to claim 1 comprising: 
determining whether or not a captured image obtained by capturing an inside of a container that contains a cell deteriorates (¶[0006], a pixel classifier is trained by analyzing the pixel values of each pixel of the learning region and the pixel values of a corresponding pixel in the copied learning region. The pixel classifier is trained to correctly classify each pixel as belonging either to the learning tile or to the copied learning tile. Each pixel of the digital image is classified as most likely resembling either the learning tile or the copied learning tile using the pixel classifier. The digital image is then segmented into blurred areas and unblurred areas based on the classifying of each pixel as belonging either to the learning tile or to the copied learning tile. The blurred areas and the unblurred areas of the digital image are identified on a graphical user interface. The examiner interprets that the prior art is using a classifier to determine if the captured image is deteriorated and what region the deterioration corresponds to.); and changing an evaluation method for evaluating the state of the cell included in the captured image according to a determination result of the deterioration of the captured image to evaluate the state of the cell included in the captured image based on the captured image, wherein the captured image is evaluated by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and the state of the cell included in the captured image is evaluated by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate(¶[0070] In step 35, system 10 segments image objects in only the areas of digital image 36 that have not been identified as being blurred. System 10 performs object-oriented image analysis on the unblurred areas of digital image 36 in order to obtain a prognostic cancer score for the stained tissue. In one application of method 24, the results of automated scoring of the Ki-67 test are improved by preventing the count of Ki-67 positive and negative nuclei from being performed on blurred areas of the image of stained tissue. The Ki-67 test counts the number of cancer cells whose nuclei have been stained using the Ki-67 marker compared to the overall number of cancer cells. However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. Consequently, the accuracy of the Ki-67 score is improved when blurred regions are excluded from the scoring region. The examiner interprets that the evaluation method of the prior art is changing based on the determination of whether the image is blurred or not blurred. If the image is blurred then the blurred parts of the image will not be evaluated in order to determine cancer score for the state of the cell. If the image is not blurred then those regions are used to determine the cancer score for the state of the cell.).
Regarding Claim 20, Lesniak teaches a non-transitory computer readable recording medium storing a cell image evaluation program causing a computer to function as the cell image evaluation device(¶[0082] Data analysis server 13 includes a computer-readable storage medium having program instructions thereon for performing method 24 and method 70.) according to claim 1, the function comprising: evaluating a state of a cell included in a captured image obtained by capturing an inside of a container that contains the cell based on the captured image ([0031] FIG. 1 shows a system 10 for analyzing digital images that uses pixel-oriented analysis to identify blurred areas in digital images of tissue slices stained using biomarkers so that object-oriented analysis can be performed only on the unblurred areas in order to obtain a more accurate prognostic cancer score. System 10 is used to analyze images of tissue slices stained using various biomarkers, such as tissue stained with hematoxylin or with a dye attached to a protein-specific antibody using immunohistochemistry (IHC), such as a Ki-67 antibody stain. The examiner interprets that since the tissue slices are being stained it would be inherent that the image of the cell is captured from the inside of a container and the images of the cell being used are being evaluated to determine cancer scoring).and determining whether or not the captured image deteriorates, changing an evaluation method for evaluating the state of the cell included in the captured image according to a determination result of the deterioration of the captured image so as to evaluate the state of the cell included in the captured image by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and evaluate the state of the cell included in the captured image by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate(¶[0070] In step 35, system 10 segments image objects in only the areas of digital image 36 that have not been identified as being blurred. System 10 performs object-oriented image analysis on the unblurred areas of digital image 36 in order to obtain a prognostic cancer score for the stained tissue. In one application of method 24, the results of automated scoring of the Ki-67 test are improved by preventing the count of Ki-67 positive and negative nuclei from being performed on blurred areas of the image of stained tissue. The Ki-67 test counts the number of cancer cells whose nuclei have been stained using the Ki-67 marker compared to the overall number of cancer cells. However, the accuracy with which automated image analysis can recognize and count the stained cancer cells and the total number of cancer cells is drastically reduced when the image analysis is performed on blurred areas with low color contrast, and the Ki-67 score becomes less reliable when blurred regions are included in the scoring region. Consequently, the accuracy of the Ki-67 score is improved when blurred regions are excluded from the scoring region. The examiner interprets that the evaluation method of the prior art is changing based on the determination of whether the image is blurred or not blurred. If the image is blurred then the blurred parts of the image will not be evaluated in order to determine cancer score for the state of the cell. If the image is not blurred then those regions are used to determine the cancer score for the state of the cell.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al. US PG-Pub(US 20200034651 A1) in view of Iga et al. US PG-Pub(US 20180032787 A1) .
Regarding Claim 17, while Lesniak teaches the cell image evaluation device according to claim 1, Lesniak does not explicitly teach wherein the processor is further configured to integrate evaluation results of a plurality of the captured images obtained by capturing the container, and calculates an evaluation result for the container
Iga teaches wherein the processor is further configured to integrate evaluation results of a plurality of the captured images obtained by capturing the container, and calculates an evaluation result for the container ([0058] According to this aspect, the usability determining unit determines whether or not the image within the culture container acquired as a result of the operation of the cell-image acquiring unit is usable, and the number-of-cells counting unit counts the number of cells within the image determined that it is usable. Thus, an image in which cells do not appear in a state suitable for counting the number of cells is excluded from a subject to be used for counting the number of cells. Ultimately, the number of cells within the culture container to be calculated by the number-of-cells calculating unit can be calculated accurately. The examiner interprets the prior art is calculating the number of usable cells for each of the plurality of images captured.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Iga to Lesniak in order to calculate an evaluation result of the container. One skilled in the art would have been motivated to modify Lesniak in this manner in order to improve the accuracy of the number of cells to be counted. (Iga, ¶[0049])
Regarding Claim 18, while Lesniak teaches the cell image evaluation device according to claim 1, Lesniak does not explicitly teach wherein the captured image is an image obtained by capturing each part to be observed within the container by moving at least one of a stage on which the container is placed or an image forming an optical system that forms an image of the cell within the container, and the processor is further configured to determine whether or not the captured image of each part to be observed deteriorates 
Iga teaches wherein the captured image is an image obtained by capturing each part to be observed within the container by moving at least one of a stage on which the container is placed or an image forming an optical system that forms an image of the cell within the container, and the processor is further configured to determine whether or not the captured image of each part to be observed deteriorates (¶[0043] If it is determined in the usability determining step S5 that the image is unusable, at least one of the culture container 2 and the objective lens 5 is moved relatively in a direction orthogonal to the optical axis of the objective lens 5, and the process from step S2 and onward is repeated. The examiner interprets that if the image is considered unusable/blurred then the optical system is adjusted and usability can be recalculated to see if the image is usable/unblurred or unusable/blurred)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Iga to Lesniak in order to move the stage so the image of the container can be captured. One skilled in the art would have been motivated to modify Lesniak in this manner in order to improve the accuracy of the number of cells to be counted. (Iga, ¶[0049])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al. US PG-Pub(US 20200034651 A1) in view of Hakamada et al. US PG-Pub(US 20170186173 A1).
Regarding Claim 13, while Lesniak teaches the cell image evaluation device according to claim 11, 
The limitation of “in a case where the region discriminator determines that the captured image is the image obtained by capturing the cell region and the blur discriminator determines that the captured image is blurred, it is determined that the captured image deteriorates” recites a contingent limitation (See MPEP 2111.04).  The claim limitation recites “in a case where” which is directed towards a contingent clause so it makes the claim limitation optional and therefore no prior art will be applied to this limitation.
Lesniak does not explicitly teach wherein the processor is further configured to perform as a region discriminator that determines whether the captured image is an image obtained by capturing a cell region or an image obtained by capturing a culture medium region, 
Hakamada teaches wherein the processor is further configured to perform as a region discriminator that determines whether the captured image is an image obtained by capturing a cell region or an image obtained by capturing a culture medium region (¶[0012],The processing apparatus has a processing part configured to perform image processing that includes a process to obtain a first cell image of a cell by a first observation method, a process to obtain a second cell image of a cell by a second observation method that is different from the first observation method, and a process to determine the cell region based on the first cell image and the second cell image. The examiner interprets the processor described in the prior art can determine whether the image of the cell is of the cell region or a non-cell region).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hakamada to Lesniak and Iga in order to determine if the captured image is a cell region image or a non-cell region image. One skilled in the art would have been motivated to modify Lesniak and Iga in this manner in order to determine cell characteristics based on the determined cell region. (Hakamada, ¶[0007])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al. US PG-Pub(US 20200034651 A1) in view of Sugiyama et al. US PG-Pub(US 20140064594 A1).
Regarding Claim 16, while Lesniak teaches the cell image evaluation device according to claim 15, Lesniak does not explicitly teach wherein the light amount fluctuation deterioration discriminator determines whether or not the captured image is the image deteriorated by the fluctuation of the light amount based on at least one of an average luminance or a set of a minimum value and a maximum value of the captured image.
Sugiyama teaches wherein the light amount fluctuation deterioration discriminator determines whether or not the captured image is the image deteriorated by the fluctuation of the light amount based on at least one of an average luminance or a set of a minimum value and a maximum value of the captured image(¶[0099] Then, from the fact that the difference between the optical path lengths thereof is represented as light and shade information (luminance) with quantitativity in the quantitative optical path length image, when an inner luminance value of the cell nucleus is low and an outer luminance value of the cell nucleus is high in the quantitative optical path length image, that is, when the inner side of the nucleus appears dark, it can be said that the stem cell is a stem cell with good quality. Meanwhile, when an inner luminance value of the cell nucleus is high and an outer luminance value of the cell nucleus is low, that is, when the inner side of the nucleus does not appear dark, it can be said that the stem cells is a stem cell with poor quality. The examiner interprets the prior art is determining a minimum value and maximum value in the captured image in order to determine if the image is blurred or not blurred)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sugiyama to Lesniak and Iga in order to determine if the image is deteriorated based on a light amount fluctuation. One skilled in the art would have been motivated to modify Lesniak and Iga in this manner in order to accurately evaluate and identify whether cells forming a colony are cells with good quality. (Sugiyama, ¶[0010])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/               Examiner, Art Unit 2663                      

/CLAIRE X WANG/               Supervisory Patent Examiner, Art Unit 2663